Citation Nr: 1640225	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  15-39 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to payment of attorney fees from past-due benefits based on the award of higher compensation for squamous cell carcinoma of the supraglottic larynx in an April 2015 rating decision.

(The issues of entitlement to service connection for an acquired psychiatric disorder, whether the RO properly discontinued the 100 percent rating for squamous cell carcinoma of the supraglottic larynx and assigned a 10 percent rating for residuals of squamous cell carcinoma of the supraglottic larynx, entitlement to a higher rating for residuals of small bowel resection associated with non-Hodgkin's lymphoma, and entitlement to a total disability rating based on individual unemployability are the subject of a separate appellate decision being issued simultaneously.) 


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  The appellant is his current attorney representative in all matters before VA.  The appellant and the Veteran entered into a fee agreement in January 2012.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2015 administrative decision in which the RO determined that no attorney fees could be paid directly to the appellant because there was no notice of disagreement (NOD) filed at any time in connection with the award of past-due benefits in an April 2015 rating decision.  The appellant filed an NOD in April 2015, and the RO issued a statement of the case (SOC) in October 2015.  The appellant filed a substantive appeal (via a statement in lieu of VA Form 9, Appeal to Board of Veterans' Appeals) later that month.  Copies of all pertinent documents were provided to both the appellant and the Veteran in accordance with contested claim procedures.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter on appeal have been accomplished.

2.  In an August 2013 provisional rating decision, the RO granted service connection for squamous cell carcinoma of the supraglottic larynx and assigned an initial 100 percent disability rating, from September 7, 2012 through March 31, 2013, and an initial noncompensable disability rating, from April 1, 2013.  
3.  The appellant filed a statement, dated  September 16, 2013, in which he expressed disagreement with the August 2013 provisional decision.   

4.  In an April 2015 rating decision, the RO assigned an initial 10 percent disability rating for squamous cell carcinoma of the supraglottic larynx, from April 1, 2013; this decision served to finalize the issues associated with the August 2013 provisional decision.               

5.  The award contained in the April 2015 rating decision resulted in the payment of additional compensation benefits to the Veteran and was based upon a claim for benefits received by VA in September 2012.

6.  Prior to April 2015, there is no final appealable RO decision on the merits that pertains to the initial rating assigned for the service-connected squamous cell carcinoma of the supraglottic larynx and no valid NOD was ever filed with respect to this issue prior to the April 2015 decision.


CONCLUSION OF LAW

The criteria for payment of attorney fees to the appellant from past-due benefits based on the award of higher compensation for squamous cell carcinoma of the supraglottic larynx in the April 2015 rating decision have not been met.  38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. § 14.636 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2015).

The appellant has been notified of the reasons for the denial of the current attorney fee claim, and afforded ample opportunity to present argument with respect to this matter.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed him.

Notably, an attorney fee dispute is not a "claim" for disability compensation benefits.  The United States Court of Appeals for Veterans Claims (Court) has held that VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but rather, is seeking a decision regarding how benefits will be distributed under another Chapter (i.e., Chapter 59).  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Hence, the VCAA and the duties imposed thereby have no application in this instance.

II. Analysis

A power of attorney document ("Appointment of Individual as Claimant's Representative" form (VA Form 21-22a)) was submitted in January 2012 designating the appellant to act on the Veteran's behalf in all matters before VA.  A written fee agreement was also submitted at that time.  The appellant contends that he is entitled to payment of attorney fees due to the award of an initial 10 percent rating for squamous cell carcinoma of the supraglottic larynx, from April 1, 2013, in an April 2015 rating decision.  

The relevant legal authority provides that a claimant may have attorney representation for the prosecution of claims for VA benefits.  38 U.S.C.A. § 5904 (a).  Pursuant to the Veterans Benefits, Health Care, and Information Technology Act of 2006 (P.L. 109-461), the statute governing the circumstances under which attorney fees may be charged was amended.  The amended statute permits attorneys-at-law and agents to charge fees for representation after an agency of original jurisdiction (AOJ) has issued a decision on a claim or claims, and an NOD has been filed with respect to that decision on or after June 20, 2007. 

Attorneys may charge claimants and appellants for representation before VA provided that after an AOJ has issued a decision on a claim or claims, including any claim to reopen under 38 C.F.R. § 3.156 or for an increase in rate of a benefit, (1) an NOD has been filed with respect to that decision on or after June 20, 2007; and (2) the attorney has complied with the power of attorney requirements in 38 C.F.R. § 14.631 and the fee agreement requirements in 38 C.F.R. § 14.636 (g).  38 C.F.R. § 14.636 (c)(1).

In this case, the RO granted service connection for squamous cell carcinoma of the supraglottic larynx by way of an August 2013 rating decision.  The RO assigned an initial 100 percent disability rating, from September 7, 2012 through March 31, 2013, and an initial noncompensable disability rating, from April 1, 2013.  In an August 2013 notice letter which accompanied the August 2013 rating decision, the RO explained that the rating decision was "a provisional decision . . . based on the evidence currently in VA's possession."  The Veteran was notified that the August 2013 decision would be reconsidered if any additional relevant evidence pertaining to the issue decided in the decision was received by VA within one year of the date of the August 2013 letter.  Also, he was advised that if he wanted a final decision with appeal rights before the one year provisional period ended, he was to send a signed statement to VA indicating that "[a]ll necessary evidence was considered by VA" and that he wished for the "provisional decision [to] be made final."  Copies of the August 2013 rating decision and notice letter were sent to both the Veteran and the appellant and were not returned as undeliverable.

In September 2013, the appellant submitted a written statement that he identified as a "Notice of Disagreement" with the rating assigned in the August 2013 rating decision.  Specifically, he expressed disagreement with the "premature rating reduction from 100 percent to noncompensable for [the] service-connected cancer of the larynx."  

The RO subsequently notified both the Veteran and appellant, by way of a November 2013 letter, that the "attempted Notice of Disagreement [was] premature" because the RO had "only made a provisional decision."  The RO again reiterated that if the Veteran wished to receive appeal rights and a final decision prior to the end of the one year provisional period, he was to reference the August 2013 notice letter and send a signed statement to VA indicating that "[a]ll necessary evidence was considered by VA" and that he wished for the "provisional decision [to] be made final."

Thereafter, in an April 2015 rating decision, the RO assigned an initial 10 percent disability rating for squamous cell carcinoma of the supraglottic larynx, from April 1, 2013.  The RO explained that the decision served to finalize the issues associated with the August 2013 provisional decision.  The Veteran was provided with appeal rights with the April 2015 decision.  The RO informed the appellant and the Veteran, by way of a separate April 2015 decision, that no attorney fees could be paid directly to the appellant because there was no NOD filed at any time in connection with the award of past-due benefits in the April 2015 rating decision.  

The appellant contends that he is entitled to attorney fees based on the award of past-due benefits in the April 2015 rating decision because his September 2013 statement is a valid NOD with the August 2013 rating decision.  Specifically, he claims that the August 2013 decision was appealable and he cites to the provisions of 38 C.F.R. § 3.103(b)(1) (2015) which pertain to the right to notice of VA decisions affecting the payment of benefits or the granting of relief.  He argues that any such decision requires notice of appeal rights and that the August 2013 decision was, therefore, appealable.

Nevertheless, the fact remains that the August 2013 rating decision was a provisional decision.  At the time of this decision, VBA Letters 20-13-05 and 20-13-07 authorized the use of provisional rating decisions that are not subject to appeal and which are not accompanied by appeal rights.  The Veteran and the appellant were both explicitly notified in the August 2013 notice letter which accompanied the August 2013 rating decision that the August 2013 decision was "a provisional decision" and they were advised of the steps that needed to be taken if a final decision with appeal rights was desired before the one year provisional period ended.  Hence, the August 2013 rating decision was not a finalized, appealable decision.  Only in April 2015 did the RO issue a finalized decision.  Thus, the appellant's September 2013 statement does not constitute a valid NOD.  

As explained above, 38 C.F.R. § 14.636 mandates that an NOD must be filed before attorney fees can be received.  As there is no final appealable RO decision pertaining to the initial rating assigned for the service-connected squamous cell carcinoma of the supraglottic larynx prior to the April 2015 rating decision, there is no possible NOD of record with respect to this issue prior to that decision.  Without an NOD, there can be no valid claim of attorney fees based on the April 2015 RO decision.  Hence, the appellant's claim for attorney fees based on the award of past-due benefits in the April 2015 rating decision must be denied for lack of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 




ORDER

Entitlement to payment of attorney fees from past-due benefits based on the award of higher compensation for squamous cell carcinoma of the supraglottic larynx in an April 2015 rating decision is denied.




	                        ____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


